Citation Nr: 0206610	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  97-17 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic kidney 
disorder, to include lupus erythematosus nephritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In September 2000 the Board reopened the claim after finding 
that new and material evidence had been submitted.  It then 
remanded the claim for additional development.


FINDINGS OF FACT

1.  The episode of acute glomerulonephritis in service did 
not result in residual disability.

2.  Current kidney disease, including lupus erythematosus 
nephritis, is not related to a disease or injury in service


CONCLUSION OF LAW

The veteran's current lupus and chronic kidney disease was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001), (the VCAA), contains extensive provisions potentially 
affecting the adjudication of all pending claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (holding that 
the VCAA applied to all claims pending on November 9, 2000).  

The new law revises the former section 5107(a) of Title 38, 
United States Code to eliminate the requirement that a 
claimant come forward with evidence to establish a "well-
grounded" claim before the Secretary is obligated to assist 
the claimant in the developing the facts pertinent to the 
claim.  The statute significantly heightens what were VA's 
duties under former law to assist the claimant in development 
of evidence, and to provide the claimant with certain 
notices, pertinent to the claim.  In keeping with the 
elimination of the threshold test of a "well-grounded" 
claim, the new statute requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  Furthermore, when the records in question are 
in the custody of a federal department or agency, the VCAA 
and the implementing regulations require VA to continue to 
try to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The Board finds that in developing the claim presented on 
this appeal, the RO considered and satisfied the requirements 
of the VCAA.  Both in correspondence and in the statement of 
the case and supplemental statements of the case, the RO 
notified the veteran and his representative of the kind of 
evidence that was needed to substantiate the claims.  

The RO obtained all medical records relevant to the claims, 
if not submitted by the veteran.  In December 2001, the 
veteran reported that VA had all the medical information 
needed to consider his claim.  The RO has now provided the 
veteran with VA medical examinations containing all the 
necessary findings to decide his claims.  Therefore, there is 
no further assistance that could assist the veteran in 
substantiating his claim.

ii.  Factual background

His service medical records show that in February and March 
1959, the veteran was treated in the hospital for what was 
eventually diagnosed as acute glomerulonephritis.  No 
treatment for any residuals is documented in the service 
medical records.  Numerous urinalysis conducted subsequently 
were negative for albumin.  During his separation 
examination, performed in July 1959, the veteran was not 
found to have any symptoms of a kidney disorder.  His urine 
was found to be clear of albumin.

During a VA examination conducted in November 1959, it was 
noted that the veteran complained of having had shortness of 
breath since May 1959 when climbing stairs.  He denied other 
symptoms (dysuria, pyuria, hematuria, burning on urination, 
frequency, nocturia, swelling about the face, eyes, hands, or 
other parts of the body) referable to the genitourinary 
system.  The pertinent diagnosis was residuals, 
glomerulonephritis, acute, not found at the time of the 
examination.

In statements submitted by the veteran in September 1993, 
service comrades recalled that he had been hospitalized in 
service.

Medical records from Kaiser Permanente Medical Center in 
Richmond, California dated from 1989 first document treatment 
for kidney problems in 1992.  

During an October 1992 nephrology consultation, it was noted 
that the veteran denied genitourinary symptoms such as 
dysuria, difficulty urinating, backaches, or hematuria; but 
acknowledged others, such as frequent urination.  His main 
complaints were dyspnea on exertion, which he said had been 
occurring for the past three-to-four years, and intermittent 
swelling of his feet.  

It was observed that his chart showed that he had had 
proteinuria as far back as 1987, but not in 1983.  The 
veteran was assessed with proteinuria, and the nephrologist 
stated that he could not tell whether this was due to 
hypertensive nephrosclerosis or to an additional 
glomerulopathy.  A renal ultrasound conducted later in 
October 1992 revealed mild bilateral hydronephrosis.  One 
conducted in December 1992 showed improvement in that 
condition.  

On a February 1993 nephrology consultation for Kaiser 
Permanente Hospital it was noted that the veteran reported a 
history of renal failure approximately 25 years earlier while 
stationed in Germany, but that he did not know the 
circumstances surrounding this illness.  The current 
impression was accelerated hypertension in a patient with 
nephrotic proteinuria and a probably underlying 
glomerulonephritis.  The nephrologist questioned whether the 
glomerulonephritis was an active, inflammatory type and/or a 
post-infectious type.  He stated that he was unable at 
present to ascertain where the veteran's prior history of 
renal failure fit into the "whole scheme of things."  

In a letter to the RO dated in April 1993, this nephrologist 
reported that a renal biopsy taken after the consultation 
revealed a Stage III membranous neuropathy, although he did 
not know whether this was of the primary type, or secondary 
to something else  

Records of hospitalization at Kaiser Permanente Medical 
Center in August 1995-September 1995 show that the veteran 
received a diagnosis of deep venous thrombosis for swelling 
and pain in the left lower extremity.  

Also among the Kaiser Permanente Medical Center records is 
the report of a September 1995 rheumatology consultation 
requested to address neutropenia, glomerulonephritis, and a 
positive ANA (antinuclear antibody).  It was observed in the 
consultation report that the glomerulonephritis with 
accelerated hypertension, gout, neutropenia, positive ANA, 
and deep venous thrombosis in his medical history suggested 
that the veteran might have systemic lupus.  

A June 1996 nephrology clinic note from Kaiser Permanente 
Medical Center contains findings of renal insufficiency with 
proteinuria.  One dated in November 1996 identified mild 
renal insufficiency.

A renal biopsy performed at the David Grant Medical Center at 
Travis Air Force Base in December 1998 revealed two 
nephroliths in the left kidney but no evidence of obstruction 
or sonographic evidence of renal parenchymal disease.  The 
diagnosis was sclerosing immunocomplex glomerulonephritis.

In June 1999 a RO medical officer reviewed the medical 
evidence.  The medical officer was not convinced that the 
1959 episode of acute glomerulonephritis could be dissociated 
from the veteran's current renal disease.  The medical 
officer recommended that a nephrologist review the claim.

In a worksheet for VA renal examinations completed in 
September 1999, a physician noted that renal disease was 
first manifested in 1959 and that the December 1998 renal 
biopsy results indicated "lupus nephritis."  The diagnoses 
were lupus nephritis, sclerosing variant, hypertension (HTN), 
non-insulin-dependent diabetes mellitus (NIDDM), benign 
prostatic hypotrophy (BPH), leukopenia, and prior left lower 
extremity (LLE) deep vein thrombosis (DVT).    

On a VA nephrology examination conducted in June 1999, the 
diagnosis was "lupus erythematosus nephritis."  The 
examiner noted that the December 1998 renal biopsy revealed 
sclerosing immunocomplex glomerulonephritis and that this 
disease was consistent with lupus erythematosus nephritis.  
The examiner indicated that he had reviewed the clinical 
history documented in the claims file and had concluded that 
"there is no relationship between the acute 
glomerulonephritis in 1959 and the current lupus 
erythematosus nephritis."  

In accordance with the Board remand, the veteran was given, 
another VA examination in August 2001.  The examiner 
discussed the pertinent clinical history during and after 
service, both as related by the veteran and as documented in 
the claims file, and the findings and conclusions set forth 
in the reports of earlier examinations.  

The diagnoses were status post acute glomerulonephritis in 
1959, most likely secondary to post-infectious 
glomerulonephritis, which is most likely post-Streptococcal 
in origin, although exact etiology is unclear; membranous 
glomerulonephropathy, diagnosed in 1993 per renal biopsy; 
lupus nephritis, sclerosing variant; non-insulin dependent 
diabetes mellitus; and hypertension.  

In commentary accompanying the diagnoses, the examiner 
addressed the question whether it was as likely as not that 
the acute glomerulonephritis with which the veteran was 
diagnosed in 1959 was part of the etiology of his current 
kidney disease and/or lupus.  He observed, as indicated in 
the diagnosis, that the 1959 acute glomerulonephritis was 
most likely post-Streptococcal in origin.  He noted that 
service medical records showed that during follow-up 
assessments conducted after the episode of acute 
glomerulonephritis, no albumin was ever found in the 
veteran's urine, and he opined that this course confirmed the 
acute nature of the 1959 disease.  

The examiner stated that 

[c]urrent medical thought concerning the 
long-term followup of individuals with 
post-Streptococcal glomerulonephritis 
indicates that individuals who have 
completely cleared their albumin in 
follow-up after an episode of acute 
glomerulonephritis are completely cured 
of this disease, with no significant 
long-term complications noted. . . . This 
patient did acquire lupus nephritis later 
in life.  I cannot relate lupus nephritis 
to this patient's episode of 
glomerulonephritis in the service on an 
as-likely-as-not basis.  There is no 
medical literature that indicates that 
acute post-infectious glomerulonephritis 
increases the risk of lupus, glomeru-
lonephritis, or lupus nephritis . . . .

Thus, the examiner concluded that he could not "ascribe his 
subsequent nephologic events, including the onset of lupus 
nephritis, which likely was around 1990-1993, to his service 
in the military on an as-likely-as-not basis."

iii.  Analysis

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

If a veteran with 90 days or more of continuous active 
service develops cardiovascular-renal disease or lupus 
erythematosus, systemic to a compensable degree within one 
year of separation from active duty, then the disease will be 
presumed to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same chronic disease after service.  In such a 
case, the post-service condition will be service connected 
however remote from the time of service unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity at some 
later date.  Rather, for a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time that the 
veteran had the disease, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's disability 
where the presence of a disorder or symptoms thereof have 
been noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--which must be found separately, must 
be established by competent evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent.  Id.  Generally, too, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person he is not competent 
to diagnose a current disability or opine as to its 
etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The record shows that the veteran currently has chronic 
kidney disease and related lupus.  The record also shows that 
during service in 1959, the veteran had an acute episode of 
glomerulonephritis.  However, the evidence is against a 
finding that the acute kidney disease exhibited by the 
veteran during service is related to his current chronic 
kidney disease.  

There is no evidence in the record that the veteran developed 
either cardiovascular-renal disease or lupus erythematosus, 
systemic to a compensable degree within one year of his 
separation from active duty.  Indeed, the first evidence of 
kidney disease, including lupus nephritis occurred many years 
after service.  Thus, presumptive service connection for the 
current disability is not available under the authorizing 
regulations.  See 38 C.F.R. §§ 3.307, 3.309.

There is no evidence that the veteran developed a "chronic" 
kidney disease during service.  Service and post-service 
medical records document that the disease was "acute" and 
that no residuals ensued.  For a showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time that the 
veteran had the disease, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  While these factors need 
not be shown through evidence contemporaneous with the period 
of service in question or by a particular form of 
documentation, see Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997), they must be shown.  Necessarily, they must be shown 
by medical evidence.  Voerth.  Here, there is no medical 
evidence that the veteran had a chronic kidney condition as a 
"clearcut clinical entity," see 38 C.F.R. § 3.303(b), 
during service. 

Service connection can be granted for diseases first shown 
after service if all the evidence shows that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There is no 
record of chronic kidney disease for decades after the acute 
episode of glomerulonephritis in service.

The RO medical officer came closest of any medical 
professional to linking the current kidney disease to 
service.  However, the opinion merely noted the possibility 
of a relationship and recommended further development.  The 
nephrologist who evaluated the veteran in February 1993 
stated that he was unable to tell how the history of 
inservice renal failure fit into the entire clinical scheme.  

The physician who completed the first VA renal examination in 
September 1999 noted that renal disease was first manifested 
in 1959, but did not link that manifestation to the current 
kidney disease.  The examiner who conducted the second 
nephrology examination in September 1999 and the examiner who 
conducted the August 2001 examination concluded that there 
was no such link.  The latter examiner provided medical 
reasons for finding that the glomerulonephritis in service 
was acute and without residuals.  That examiner concluded 
that since the glomerulonephritis resolved without residuals, 
it could not be related to the subsequent kidney disease, 
including lupus nephritis.

The weight of the medical evidence is that there is no 
relationship between a current kidney disease and service.  
Therefore, the preponderance of the evidence is against the 
claim, and the doctrine of reasonable doubt does not apply.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding 
that the doctrine of reasonable doubt is inapplicable where 
the evidence preponderates against a claim).


ORDER

The claim of entitlement to service connection for a chronic 
kidney disorder, to include lupus erythematosus nephritis, is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

